DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 6, 8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishida’306 (US 2012/0307306).
     With respect to claim 4, Kishida’306 taches a non-transitory computer-readable medium (CRM) containing instructions that, when executed by a client computer [the information processing apparatus 106 (the client computer) shown in Fig.1 is considered having a non-transitory computer-readable medium (CRM) containing instructions to be executed], cause the client computer to: 
      display, on a display attached to the client computer, an interface that includes a scanning control (Fig.7);  
     initiate, upon actuation of the scanning control, a scan of a document with a scanner [the image input apparatus (Fig.4, item 102)] in communication with the client computer (Fig.4, S223 and paragraph 76); and 
     transmit, directly from the scanner, a data stream from the scanner of the document to a remote storage (Fig.4, step S226 and paragraph 78).  
     With respect to claim 6, which further limits claim 4, Kishida’306 teaches wherein the instructions are to cause the interface to be displayed in a web browser on the client computer (Fig.6 and paragraph 85).  
     With respect to claim 8, which further limits claim 4, Kishida’306 teaches wherein the instructions comprise a client application that is executable in a web browser (paragraph 85).   
     With respect to claims 12, it is being analyzed and rejected for the same reason set forth in the rejection of claim 4.
     With respect to claim 15, which further limits claim 12, Kishida’306 teaches wherein the web scanning application is executable by a web browser on the client computer (paragraph 64), and further comprising executing the web scanning application in the web browser (Fig.7).
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), and further in view of Nakahara’585 (US 2017/0272585) and Mizoguchi’820 (US 2012/0293820).
     With respect to claim 1, Kishida’306 teach a non-transitory computer-readable medium (CRM) containing instructions that, when executed by an apparatus [the server apparatus 103 shown in Fig.1 is considered having a non-transitory computer-readable medium (CRM) containing instructions to be executed], cause the apparatus to: 
     transmit, to a web browser on a client computer in data communication with a scanner and the apparatus, an interface that includes a scanning control [the scan script is being downloaded to the information processing apparatus (Fig.4, item 101) (a client computer) from the server apparatus (Fig.4, item 103) (the apparatus) and the web browser execute the download scan script to provide the scan setting screen (paragraph 73). In addition, the information processing apparatus (Fig.4, item 101) (a client computer) is communicating with the server apparatus (Fig.4, item 103) (the apparatus) and the image input apparatus (Fig.4, item 102)]; 
      transmit, to the web browser, a unique URL corresponding to a document storage location [as shown in Fig.7, the scan setting screen is generated according to the scan script downloaded from the server apparatus (Fig.4, item 103) (paragraph 73). Therefore, the URL associated with the web service (Fig.7, item 801) is considered transmitted from the server apparatus (Fig.4, item 103) since the scan setting screen is being updated according to the scan script downloaded from the server apparatus (Fig.4, item 103)]; 
     receive, from the client computer, a signal that the scanning control has been actuated (paragraph 75); 
     transmit, to the web browser and in response to receipt of the signal, to start a scan of a document with the scanner (paragraph 75). 
     Kishida’306 does not teach receive, from the client computer via the unique URL, data of the scanned document from the scanner into the document storage location; and receive, from the client computer, a notification that a scan of a document with the scanner has completed. 
     Nakahara’585 teaches that the scanned image data is being transmitted to a storage location according the URL (Fig.5, item 540).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida’306 according to the teaching of Nakahara’585 to have the information processing apparatus (Fig.4, item 101) to transmit the scanned image data received from the image input apparatus (Fig.4, item 102) to the server apparatus (Fig.4, item 103) according to the URL indicating where the scanned image data should be stored (receive, from the client computer via the unique URL, data of the scanned document from the scanner into the document storage location) because this will allow the scanned image to be stored in a desired location.
     The combination of Kishida’306 and Nakahara’585 does not teach receive, from the client computer, a notification that a scan of a document with the scanner has completed.
     Mizoguchi’820 teaches transmitting a notification to a server indicating that the scan processing has completed (paragraph 105).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kishida’306 and Nakahara’585 according to the teaching of Mizoguchi’820 to have the information processing apparatus (Fig.4, item 101) to transmit the scan processing completion notification received from the image input apparatus (Fig.4, item 102) to the server apparatus (Fig.4, item 103) because this will allow the server apparatus to know if the scan operation has finished.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), Nakahara’585 (US 2017/0272585), Mizoguchi’820 (US 2012/0293820) and further in view of26






 Soga’568 (US 2011/0242568).
     With respect to claim 2, which further limits claim 1, the combination of Kishida’306, Nakahara’585 and Mizoguchi’820 does not teach receive, from the client computer, metadata to be tagged to the completed document scan; and tag the scanned document with the metadata.  
     Soga’568 teach receive, from the client computer, metadata to be tagged to the completed document scan [as shown in Fig.10, the scanning settings include the setting to combine the scanned image data with other document data 1003. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to transmit a server with a metadata having the setting information which indicates that the scanned image data needs to be combined with another document data so that the server knows which documents are needed to be combine with the scanned image data]; and 
     tag the scanned document with the metadata [as shown in Fig.9, the scanned image data need to be combine with other document. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to tag the metadata having the setting information which indicates that the scanned image data needs to be combined with another document data so that the server knows which documents are needed to be combine with the scanned image data].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kishida’306, Nakahara’585 and Mizoguchi’820 according to the teaching of Soga’568 to include setting information to set the scanned image data to be combined with other document data because this will allow the scanned image data and other document data to be combined more effectively. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), Nakahara’585 (US 2017/0272585), Mizoguchi’820 (US 2012/0293820) and further in view of26






 Goto’526 (US 2017/0235526).
     With respect to claim 3, which further limits claim 1, the combination of Kishida’306, Nakahara’585 and Mizoguchi’820 does not teach wherein the instructions implement the interface using HTML 5.
     Goto’526 teaches wherein the instructions implement the interface using HTML 5 [the various instructions by text data in a web standard language includes HTML 5]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kishida’306, Nakahara’585 and Mizoguchi’820 according to the teaching of Goto’526 to use HTML 5 for the instructions in a Web because this will allow the setting screen to be provided more effectively.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), and further in view of Soga’568 (US 2011/0242568).
     With respect to claim 5, which further limits claim 4, Kishida’306 does not teach wherein the instructions are to further cause the apparatus to transmit metadata corresponding to the data stream to a document management system.  
     Soga’568 teach wherein the instructions are to further cause the apparatus to transmit metadata corresponding to the data stream to a document management system [as shown in Fig.10, the scanning settings include the setting to combine the scanned image data with other document data 1003. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to transmit to a server with a metadata having the setting information which indicates that the scanned image data need to be combined with another document data so that the server knows which documents are needed to be combine with the scanned image data].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida’306 according to the teaching of Soga’568 to include setting information to set the scanned image data to be combined with other document data because this will allow the scanned image data and other document data to be combined more effectively. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), and further in view of Goto’526 (US 2017/0235526).
     With respect to claim 7, which further limits claim 6, Kishida’306 does not teach wherein the instructions implement the interface using HTML 5(paragraph 91).
     Goto’526 teaches wherein the instructions implement the interface using HTML 5 [the various instructions by text data in a web standard language includes HTML 5]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida’306 according to the teaching of Goto’526 to use HTML 5 for the instructions because this will allow the setting screen to be provided more effectively.
     With respect to claims 16, it is being analyzed and rejected for the same reason set forth in the rejection of claim 7.
  Claims 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), and further in view of Nakahara’585 (US 2017/0272585).
     With respect to claim 9, which further limits claim 4, Kishida’306 does not teach wherein the instructions are to cause the data stream to be transmitted to a remote storage designated by a unique URL.  
     Nakahara’585 teaches wherein the instructions are to cause the data stream to be transmitted to a remote storage designated by a unique URL (Fig.5, item 540).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida’306 according to the teaching of Nakahara’585 to have the information processing apparatus (Fig.4, item 101) to transmit the scanned image data received from the image input apparatus (Fig.4, item 102) to the server apparatus (Fig.4, item 103) according to the URL indicating where the scanned image data (receive, from the client computer via the unique URL, data of the scanned document from the scanner into the document storage location) should be stored because this will allow the scanned image to be stored in a desired location.
     With respect to claim 17, it is being analyzed and rejected for the same reason set forth in the rejection of claim 9.
     With respect to claim 18, which further limits claim 17, Kishida’306 wherein the cloud storage location is provided by the document management system [as shown in Fig.7, the scan setting screen is generated according to the scan script downloaded from the server apparatus (Fig.4, item 103) and the user can select the web service (Fig.7, item 801) from the scan setting screen to store the scanned image data]
Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), and further in view of Mizoguchi’820 (US 2012/0293820).
     With respect to claim 10, which further limits claim 4, Kishida’306 does not teach wherein the instructions are to further cause the client computer to push a notification of scan completion to a document management system.  
     Mizoguchi’820 teaches transmitting a notification to a server indicating that the scan processing has completed (paragraph 105).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida’306 according to the teaching of Mizoguchi’820 to have the information processing apparatus (Fig.4, item 101) to transmit the scan processing completion notification received from the image input apparatus (Fig.4, item 102) to the server apparatus (Fig.4, item 103) because this will allow the server apparatus to know if the scan operation has finished.
     With respect to claim 11, which further limits claim 10, the combination of Kishida’306 and Mizoguchi’820 does not teach wherein the instructions are to cause the client computer to push the notification to the document management system using WebSockets.  
     Since Kishida’306 has suggested to use the WebSockets communication technique to perform communication between the information processing apparatus (Fig.4, item 101) and the server apparatus (Fig.4, item 103) and Mizoguchi’820 teaches transmitting a notification to a server indicating that the scan processing has completed (paragraph 105), Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the information processing apparatus (Fig.4, item 101) to transmit the scan processing completion notification received from the image input apparatus (Fig.4, item 102) to the server apparatus (Fig.4, item 103) using the WebSockets communication technique because this will allow the information processing apparatus (Fig.4, item 101) and the server apparatus (Fig.4, item 103) to communicated more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kishida’306 and Mizoguchi’820 to enable the information processing apparatus (Fig.4, item 101) to transmit the scan processing completion notification received from the image input apparatus (Fig.4, item 102) to the server apparatus (Fig.4, item 103) using the WebSockets communication technique because this will allow the information processing apparatus (Fig.4, item 101) and the server apparatus (Fig.4, item 103) to communicated more effectively.
     With respect to claims 19 and 20, they are being analyzed and rejected for the same reason set forth in the rejection of claims 19 and 20.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), and further in view of Soga’568 (US 2011/0242568) and Mizoguchi’820 (US 2012/0293820). 
     With respect to claim 13, which further limits claim 12, Kishida’306 does not teach: receiving, with the web scanning application, metadata relating to the document scan; transmitting, to the document management system, a notification of the completed document scan; and transmitting the metadata to the document management system.  
     Soga’568 teaches receiving, with the web scanning application, metadata relating to the document scan [as shown in Fig.10, the scanning settings include the setting to combine the scanned image data with other document data 1003. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to receive a metadata having the setting information which indicates that the scanned image data need to be combined with another document data so that the server knows which documents are needed to be combine with the scanned image data]; 
     transmitting the metadata to the document management system [as shown in Fig.10, the scanning settings include the setting to combine the scanned image data with other document data 1003. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to transmit to a server with a metadata having the setting information which indicates that the scanned image data need to be combined with another document data so that the server knows which documents are needed to be combine with the scanned image data].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida’306 according to the teaching of Soga’568 to include setting information to set the scanned image data to be combined with other document data because this will allow the scanned image data and other document data to be combined more effectively. 
     The combination of Kishida’306 and Soga’568 does not teach transmitting, to the document management system, a notification of the completed document scan.
     Mizoguchi’820 teaches transmitting, to the document management system, a notification of the completed document scan (paragraph 105).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kishida’306 and Soga’568 according to the teaching of Mizoguchi’820 to have the information processing apparatus (Fig.4, item 101) to transmit the scan processing completion notification received from the image input apparatus (Fig.4, item 102) to the server apparatus (Fig.4, item 103) because this will allow the server apparatus to know if the scan operation has finished.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida’306 (US 2012/0307306), and further in view of Enomoto’965 (US 2003/0187965).
     With respect to claim 14, which further limits claim 12, Kishida’306 does not teach converting the document scan to a predetermined file format prior to uploading.  
     Enomoto’965 converting the document scan to a predetermined file format prior to uploading (paragraph 116).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida’306 according to the teaching of Enomoto’965 to enable the information processing apparatus (Fig.4, item 101) to convert the image data into a format and then transmit it to the server apparatus (Fig.4, item 103) because this will allow the scanned image to be stored in the server apparatus with a desired format.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674